NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The claimed invention is drawn to a pH sensitive and bioreducible polymer as defined by the claim.  As indicated in the Action mailed on 7/23/2020, claim 6 was ALLOWABLE for the following reasons:  Instant claim 6 is drawn to a pH sensitive and bioreducible polymer comprising (i) an escapable portion; (ii) a chargeable portion; and (iii) a bioreducible portion wherein each of (i)-(iii), as well as their structural relationship to one another, is specifically defined by the claims.  The limited genus of polymers embraced by claim 6 has been searched as is free of the art and non-obvious.  Furthermore, the polymers of claim 6 contain written support and are considered to be enabled.  
As indicated in the Action mailed on 2/19/2021, claims 7 and 12-14 are also ALLOWABLE for the same reasons as discussed above regarding claim 6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611